Order of December 1, 1950 (277 App. Div. 1155) granting permission to appeal to the Court of Appeals resettled to provide the certification of the following question of law which is decisive of the correctness of the determination of this court: “ Was the Surrogate required, as a matter of law on the record presented to him, to revoke the decree of probate?” The court further certifies that the questions of fact and discretion raised on this appeal were considered and the determination of the Surrogate on these questions affirmed. (Civ. Prac. Act, § 603.) Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.